Citation Nr: 0009993	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1992 
rating decision of the Department of Veterans Affairs 
(hereinafter "VA") Regional Office in Detroit, Michigan 
(hereinafter "RO"), which denied the veteran's claim for 
post-traumatic stress disorder (PTSD).   The Board remanded 
the claim in June 1996, and the RO subsequently denied the 
claim, most recently in October 1999.

In a statement received in November 1999, the veteran 
indicated that he desired a hearing before a Member of the 
Travel Board, or, in the alternative, a videoconference 
hearing.  However, in a statement dated in January 2000, the 
veteran's request for a hearing was withdrawn.  See 38 C.F.R. 
§ 20.702(e) (1999).  


FINDING OF FACT

The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
en banc consideration denied, 13 Vet. App. 205 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A well-grounded service-connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and a current disability.  See Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself (such as the recounting of symptoms or, in 
certain circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra, 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Based on the facts of this case, the Board concludes that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for determination of whether a claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  

Specifically, the record contains several diagnoses of PTSD 
by both private and VA psychiatrists, including a VA PTSD 
examination report, dated in January 1992, which contains and 
Axis I diagnosis of PTSD, as well as reports from several 
private health care providers, dated between 1990 and 1997, 
which indicate the veteran has PTSD.  In addition, the record 
contains the veteran's lay statements to the effect that 
although his military specialty (MOS) was personnel 
specialist he was regularly assigned guard duty and was 
frequently under enemy fire and was exposed to significant 
stressors during his service in Vietnam.  Finally, VA and 
non-VA psychiatrists have related the veteran's PTSD symptoms 
to his reported experiences during service in Vietnam.  Such 
medical evidence of a generalized connection between the 
veteran's PTSD and his war experiences is sufficient to 
provide the requisite medical evidence of a nexus between 
service and a current disease that is necessary under Caluza 
to well ground a PTSD claim.  See Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Review of the record shows that the RO has made repeated, but 
unsuccessful, efforts to develop the claim with respect to 
verification of stressors claimed by the veteran.  Among 
those stressors, the veteran has reported incidents that 
occurred while he was serving on guard duty at the base at An 
Khe while he was with the 4th Administration Company, 4th 
Infantry Division, from October 23, 1970, to November 28, 
1970.  In his PTSD Questionnaire received in August 1996 he 
referred to having been under constant fire while on guard 
duty, and at his hearing at the RO in October 1993 the 
veteran testified the he averaged about six hours a day on 
guard duty and that he was under constant fire.  He testified 
that the 4th Infantry was in the process of leaving An Khe at 
that time and that the Vietnamese knowing that the 4th 
Infantry was leaving would keep up constant fire.  

In a letter dated in October 1997, the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental Support Group) 
stated that available U.S. Army records listed various 
attacks at Camp Radcliff [presumably located at An Khe] 
during the veteran's Vietnam tour.  USASCRUR further stated 
that most veterans performed guard duty during their Vietnam 
tour, but that USASCRUR, by the veteran's DA Form 20, could 
only verify that he was a personnel specialist during his 
Vietnam tour.  

Review of the record shows that in his PTSD Questionnaire the 
veteran reported that upon his arrival at An Khe he met 
another serviceman (W.W.), who was from his hometown.  The 
veteran gave the serviceman's address and telephone number 
and stated that he recalled seeing the serviceman a few times 
while on guard duty with the 4th Infantry.  The RO should 
attempt to obtain a statement from that individual concerning 
his knowledge of the veteran's activities in Vietnam, and the 
veteran should be advised that a statement from the fellow 
serviceman corroborating his assertions of having been on 
guard duty and furthermore having been under enemy fire while 
on guard duty would be beneficial to his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions.  

1.  The RO should contact the fellow 
serviceman, W.W., whose name, address and 
telephone number the veteran provided on 
his PTSD Questionnaire received at the RO 
in August 1996, and request that he 
provide a statement as to whether he has 
knowledge of the veteran having performed 
guard duty at An Khe between in October 
and/or November 1970, and if so, whether 
he saw, or knew at the time, that the 
veteran was subject to enemy fire.  He 
should also be requested to report his 
recollection of any specific event or 
incident in which the veteran and others 
were required to drag the bodies of dead 
Vietnamese soldiers down a mountain.  

2.  The RO should contact the veteran and 
advise him that a statement from the 
fellow serviceman, W.W., (identified by 
the veteran in his PTSD Questionnaire 
received in August 1996) corroborating 
his assertions of having been on guard 
duty and furthermore having been under 
enemy fire while on guard duty would be 
beneficial to his claim.  The veteran 
should also be advised that corroborating 
statements from W.W. or any other fellow 
serviceman regarding the veteran's 
claimed stressors could be beneficial to 
his claim.  

3.  The RO should also request that the 
veteran provide the names, addresses and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
treatment or examinations not currently 
on file directly from the providers.  

4.  When the requested actions have been 
completed, the RO should undertake any 
other appropriate development, including 
a VA psychiatric examination if 
warranted.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals


 



